 

 

Case 1:19-cr-00030-JJM-LDA Document 33 Filed 05/20/20 Page 1 of 1 PagelD #: 725

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

UNITED STATES OF AMERICA

V. CR. No. 19-cr-30-JJM-LDA

LOUIS COLAVECCHIO,
Defendant.

 

ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE
UNDER 18 USC § 3582(c)(1)(A)

Upon Motion of the Defendant (ECF No. 29) for a reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A), it is ORDERED that the motion is:

GRANTED

The Defendant’s previously imposed sentence of imprisonment is reduced to
Time Served. The defendant is to remain in Bureau of Prisons custody only until an
appropriate release plan is in place and then the Defendant shall be released

immediately. There is no period of Supervised Release.

IT IS $0 ORDERED (

 
 

 

John J. McConnell, dr.
Chief Judge
United States District Court

Date: May 20, 2020

 
